Citation Nr: 1522958	
Decision Date: 06/01/15    Archive Date: 06/16/15

DOCKET NO.  13-32 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for skin disorder/fungal infection/rash of the feet. 


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel







INTRODUCTION

The Veteran served on active duty from February 1974 to December 1982.   

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a decision dated in November 2011 by the Regional Office (RO) in Winston-Salem, North Carolina.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that the claimed skin rash on his feet first manifested during active service.  In an October 2013 VA Form 9, the Veteran stated that he started experiencing small blister-like sores on the bottom of his feet and the sores would be itchy and ooze.  He stated that while in service in Frankfurt, Germany, the bathrooms were covered in mold and it was all over the walls and ceilings.  He stated that this was where they had to take showers daily.  The Veteran indicated that he did not know if that is what caused the small, itchy, oozing blisters on his feet but he has continued to suffer with this problem ever since.  The Veteran indicated that during his time in Frankfurt, Germany, there was a severe outbreak of mad cow disease and he found this out through the American Red Cross when he tried to give blood but was denied because the disease was out and very contagious at that time.  He indicated that prior to his military service, he did not suffer with the itchy or oozing blisters on his feet; however after being stationed at Frankfurt, he started experiencing this and it has continued ever since.  In a September 2011 statement, the Veteran indicated that he has had the blisters on both feet, like a rash, since his discharge from the Navy, it has affected his toenails, and he received treatment for the rash.     

VA treatment records show a current diagnosis of onychomycosis, but it is unclear whether any other foot disease/rash/disorder is present.  The Veteran appears to have been diagnosed with onychomycosis in approximately February 2004 at which time he reported having experienced infected feet/toenails for years.

VA is obligated to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The Veteran is competent to report observable symptoms and a continuity of symptomatology.  Duenas v. Principi, 18 Vet. App. 512 (2004); Charles v. Principi, 16 Vet. App. 370 (2002).  The Board finds that an examination is necessary to ascertain the nature and likely etiology of the claimed skin disorder/fungal infection/rash of the feet and to obtain an opinion as to whether these claimed disorders are related to active service.  38 U.S.C.A. § 5103A(d). 

The RO should obtain the VA treatment records for the Veteran's treatment of the claimed skin disorder or rash of the feet from the VA healthcare system dated from November 2011.  38 U.S.C.A. § 5103A(b)(1).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the VA treatment records for the Veteran's treatment of the claimed skin disorder/fungal infection/rash of the feet from the VA healthcare system dated from November 2011. 

2.  Schedule the Veteran for a VA examination to determine nature and likely etiology of the claimed skin disorder/fungal infection/rash of the feet.  

The examiner should diagnosed any dermatological foot/nail condition, and then provide an opinion as to whether it is at least as likely as not that any current diagnosed skin disorder/fungal infection/rash of the feet either began during or was otherwise caused by the Veteran's military service.  

The Veteran reported having itchy and oozing blisters and a skin rash on his feet in service and since service (service separation in December 1982).   

The examiner should set forth the complete rationale for any conclusions or opinions expressed.  

3.  Readjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefits sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran and his representative and they should be afforded a reasonable opportunity for response.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


